DAVIS, J., Pro Tempore.
This is a suit to determine whether defendant has a roadway easement by prescription across plaintiffs’ land which adjoins the defendant’s property. Defendant appeals from a decree adverse to her. The proceeding being equitable, we review de novo.
The lots involved are on Ten Mile Lake in Coos County, Oregon, known as Oregon Lake Estates plat. Plaintiffs and defendant have summer homes on their property with access either by boat or by the road in question. For many years the road was used for the hauling of logs to the lake, but during the rainy season it was and is inaccessible.
The record reveals a conflict in the testimony between the parties and their respective witnesses as to the usage of the road by the defendant. However, we agree with the trial court that defendant failed to establish by clear and convincing evidence that she had a prescriptive right to this road. Boyer v. Abston, 274 Or 161, 544 P2d 1031 (1976); Thompson v. Scott, 270 Or 542, 528 P2d 509 (1974).
Affirmed. No costs to either party.